Opinion filed January 22, 2009 











 








 




Opinion filed January 22, 2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-08-00233-CR
                                           __________
 
                                  PHILLIP ALAN ADAMS, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 29th District Court
 
                                                       Palo
Pinto County, Texas
 
                                                 Trial
Court Cause No. 10,947-A
 

 
                                             M
E M O R A N D U M   O P I N I O N
Phillip
Alan Adams perfected this appeal from the trial court=s order denying his motion for court-appointed
counsel to represent him in his efforts to seek DNA testing pursuant to Tex. Code Crim. Proc. Ann.  arts.
64.01-.05 (Vernon 2006 & Supp. 2008).  Appellant has now filed a motion to
withdraw his pro se notice of appeal.  The motion is granted, and the appeal is
dismissed.
 
 
January 22, 2009                                                                              PER
CURIAM
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:   Wright,
C.J.,
McCall, J., and Strange, J.